DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 12/03/21.  Accordingly, claims 7, 9-11, 13-15, 18, 21 and 22 are currently pending; and claims 1-6, 8, 12, 16, 17, 19 and 20 are canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9-11, 13-15, 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (2007/0087724) in view of Takeda et al (2020/0275473) (both previously-cited).
-Regarding claim 7, Jang et al  teaches a terminal (“station (STA)”, [0026]) comprising: 
a receiver (included in “transceiver 326”, [0034]) that receives a transport block ((DATA RECEIVED, 422), figure 4) that is transmitted once on a downlink channel (“downlink”, [0026]) from a base station (“AP”, [0026]), (see [0026, 0053, 0054]); and 
a controller (“processor 234”, [0034]) that determines, based on downlink control information (“phase resource allocation of the first downlink period 412a and the first uplink period 414a”, [0053]) that schedules an allocated downlink period (“allocated period 422 in the first downlink period 412a”, [0054]) of  the downlink channel, a symbol (being an allocated 
Jang et al  further teaches that the base station can transmit data to each of a plurality of terminals “each station STA” (see [0026]).
Jang et al  does not clearly teach that the downlink channel is a downlink shared channel, as claimed.
In analogous art, Takeda et al teaches downlink data to each terminal can be transmitted on a downlink shared channel (“downlink shared channel (PDSCH: Physical Downlink Shared Channel)”, [0138]), wherein each terminal shares, in time, the downlink shared channel with other terminals for receiving its downlink data (see figure 1 and [0026, 0138]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Jang et al and Takeda et al to implement Jang et al  in view of Takeda et al and arrive at the claimed feature in such a way that the downlink channel would be a downlink shared channel (as taught by Takeda et al).  One skilled in the art would have been motivated to make such a combination because doing so, the terminal would be 
-Regarding claim 9, Jang et al  teaches that the terminal comprises a transmitter (included in “transceiver 326”, [0034] of Jang et al), wherein if the symbol is after at least the processing time from the end of the downlink shared channel, then the transmitter transmits the delivery acknowledgement information (see [0054]).
-Regarding claim 10, Jang et al in view of Takeda et al  teaches that if the symbol is before the processing time from the end of the downlink shared channel, then the controller determines not to transmit the delivery acknowledgement information (inherently, because the symbol is an only uplink period ((424) figure 4(b) of Jang et al) that is scheduled to the UE for transmitting the delivery acknowledgement information, which in turn, should be resultedly generated and transmitted after the processing time (see figure 4(b) and [0054] of Jang et al]).  
-Claim 18 is rejected with similar reasons for claim 10.
-Regarding claim 15, Jang et al  teaches a radio communication method, performed by a terminal (“station (STA)”, [0026]),  for the terminal, the method comprising: 
procedure (performed by a receiver (included in “transceiver 326”, [0034])) of receiving a transport block ((DATA RECEIVED, 422), figure 4) that is transmitted once on a downlink channel (“downlink”, [0026]) from a base station (“AP”, [0026]), (see [0026, 0053, 0054]); 
procedure (performed by a controller (“processor 234”, [0034])) of determining, based on downlink control information (“phase resource allocation of the first downlink period 412a and the first uplink period 414a”, [0053]) that schedules an allocated downlink period (“allocated period 422 in the first downlink period 412a”, [0054]) of  the downlink channel, a symbol (being 
procedure (performed by the controller) of controlling transmission of the delivery acknowledgement information for the transport block based on whether/when the symbol is after at least a processing time from an end of the downlink channel, in such a way that after processing the transport block, the terminal, under control of the controller, transmits the delivery acknowledgement information on the allocated uplink period, the transmission of the delivery acknowledgement information indicating that the allocated uplink period (being the symbol) is after the processing time of the terminal from the end of the downlink channel  (being an end of  the received transport block) for processing the received transport block, (see [0053, 0054]).
Jang et al  further teaches that the base station can transmit data to each of a plurality of terminals “each station STA” (see [0026]).
Jang et al  does not clearly teach that the downlink channel is a downlink shared channel, as claimed.
In analogous art, Takeda et al teaches downlink data to each terminal can be transmitted on a downlink shared channel (“downlink shared channel (PDSCH: Physical Downlink Shared Channel)”, [0138]), wherein each terminal shares, in time, the downlink shared channel with other terminals for receiving its downlink data (see figure 1 and [0026, 0138]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Jang et al and Takeda et al to implement Jang et al  in view of Takeda et al and arrive at the claimed feature in such a way that the downlink channel would be a downlink shared channel (as taught by Takeda et al).  One skilled in the art would 
-Regarding claim 11, Jang et al  teaches a terminal (“station (STA)”, [0026]) comprising: 
a transmitter (included in “transceiver 326”, [0034]) that transmits once a transport block ((DATA AND NACK TRANSMITTED, 434), figure 4) on an uplink channel (“uplink”, [0026]) to  a base station (“AP”, [0026]), (see [0026, 0055]); and 
a controller (“processor 234”, [0034])) that determines a symbol (being an allocated uplink period ((434), figure 4) for the uplink  channel based on a downlink control information (DCI) (“phase resource allocation of the first downlink period 412a and the first uplink period 414a”, [0053])  that schedules an uplink period (being the allocated uplink period) of the uplink  channel (see [0055]), and controls transmission of the transport block based on whether/when the symbol is after at least a processing time from an end of the DCI, in such a way that the controller controls the transmission of the transport block on the uplink period (being the symbol), the transmission of the transport block indicating that the uplink period is after the processing time from the end of the received DCI for processing the DCI, (see [0055])).
Jang et al  further teaches that the base station can receive data from  each of a plurality of terminals “each station STA” (see [0026]).
Jang et al  does not clearly teach that the uplink channel is a uplink shared channel, as claimed.
In analogous art, Takeda et al teaches each of a plurality of terminals can transmit uplink data to a base station on an uplink share channel (“physical uplink shared Channel”, [0140]), 
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Jang et al and Takeda et al to implement Jang et al  in view of Takeda et al and arrive at the claimed feature in such a way that the uplink channel would be an uplink shared channel (as taught by Takeda et al).  One skilled in the art would have been motivated to make such a combination because doing so, the terminal would be enhanced with an additional feature of sharing, in time, the uplink shared channel with other terminals for transmitting  its uplink data to the base station, as taught by Takeda et al.
-Regarding claim 13, Jang et al in view of Takeda et al teaches that when/if the symbol used by the uplink shared channel is after at least the processing time (in particular is the processing time) from the end of the the DCI, the transmitter transmits the transport block (see [0055] of Jang et al).
-Regarding claim 14, Jang et al in view of Takeda et al teaches that when/if the symbol is before the processing time from the end of the DCI, the controller determines not to transmit the transport block, (in such a way that when (if occurred) the symbol is before the processing time from the end of the reception of the DCI, then the controller inherently must determine not to transmit the transport block because the symbol is an only uplink period ((434) figure 4(c) of Jang et al) that is scheduled to the UE for transmitting the transport block, which in turn, should be resultedly generated and transmitted after the processing time (see figure 4(c) and [0055] of Jang et al])).  
-Regarding claim 21, Jang et al in view of Takeda et al teaches that when/if the symbol is before the processing time from the end of the reception of the DCI, the controller determines not to transmit the transport block, (in such a way that when (if occurred) the symbol is before the processing time from the end of the reception of the DCI, then the controller inherently must determine not to transmit the transport block because the symbol is an only uplink period ((434) figure 4(c) of Jang et al) that is scheduled to the UE for transmitting the transport block, which in turn, should be resultedly generated and transmitted after the processing time (see figure 4(c) and [0055] of Jang et al])).  
-Regarding claim 22, Jang et al  teaches a radio communication system comprising: 
a base station (“AP”, [0026]) that comprises: 
a transmitter (included in a transceiver (“transceiver 326”, [0034] of the base station)  that transmits a transport block ((DATA RECEIVED, 422), figure 4) on a downlink channel (“downlink”, [0026]); and 
a terminal (“station (STA)”, [0026]) that comprises: 
a receiver (included in a transceiver (“transceiver 326”, [0034] of the terminal) that receives the transport block; and 
a controller (“processor 234”, [0034]) that determines, based on downlink control information (“phase resource allocation of the first downlink period 412a and the first uplink period 414a”, [0053])  that schedules an allocated downlink period (“allocated period 422 in the first downlink period 412a”, [0054]) of  the downlink channel, a symbol (being an allocated uplink period (424), figure 4)  for carrying a delivery acknowledgement information ((ACK TRANSMITTED, 424), figure 4) for the transport block, and controls transmission of the delivery acknowledgement information based on whether the symbol is after at least a processing time from an end of the downlink channel, in such a way that after processing the transport block, the receiver, under control of the controller, transmits the delivery acknowledgement 
Jang et al  further teaches that the base station  can transmit data to each of a plurality of terminals “each station STA” (see [0026]).
Jang et al  does not clearly teach that the downlink channel is a downlink shared channel, as claimed.
In analogous art, Takeda et al teaches downlink data to each terminal can be transmitted on a downlink shared channel (“downlink shared channel (PDSCH: Physical Downlink Shared Channel)”, [0138]), wherein each terminal shares, in time, the downlink shared channel with other terminals for receiving its downlink data (see figure 1 and [0026, 0138]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Jang et al and Takeda et al to implement Jang et al  in view of Takeda et al and arrive at the claimed feature in such a way that the downlink channel would be a downlink shared channel (as taught by Takeda et al).  One skilled in the art would have been motivated to make such a combination because doing so, the terminal would be enhanced with an additional feature of sharing, in time, the downlink shared channel with other terminals for receiving its downlink data from the base station, as taught by Takeda et al.
Response to Arguments
Applicant's arguments filed on 12/03/21 have been fully considered.  However, claims 7, 9-11, 13-15, 18, 21 and 22, after amended or newly-added, are deemed not allowable because of reasons set forth above in this Office Action.
Conclusion










THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Phu whose telephone number is (571)272-3502. The examiner can normally be reached Monday - Friday 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/E.V.P./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463